Title: Thomas Jefferson to Craven Peyton, 20 August 1809
From: Jefferson, Thomas
To: Peyton, Craven


          Dear Sir  Monticello Aug. 20. 09.
           The title purchased from Henderson’s representatives is so extremely complicated as to render it indispensable to state in the deed all the several conveyances of all the parties; otherwise in case of question at any future time it might be lost for want of knowing it. I have endeavored to do this in the inclosed deed, and in order that you may have time, I send it to you To-day, & pray you to examine well the statement of title & be ready to enable me to correct it if there be any error; as also to fill up all the blanks.
          1. There are still wanting the widow’s deed for her dower as well in the other property as the warehouse.
          2. Charles’s deeds.
          3. John’s deeds to Seabrook for the warehouse &to Lewis for the 2. lots & his rights on the dower
          4. Lewis’s deed to you for John’s rights
            conveyances of John, Charles, Isham & Bennet H to Seabrook 
            Seabrook’s deed to you for their shares in the warehouse.
           you on Tuesday as promised. friendly salutations
          
            Th:
            Jefferson
        